Citation Nr: 0404661	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from March 1991 to December 
1998.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002); 38 C.F.R. § 3.159 (2003)) was 
enacted on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The VCAA is applicable to 
all claims filed on or after the date of enactment, or filed 
before the date of enactment and still pending before VA on 
that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  Because 
the veteran's claim for service connection was pending at the 
RO in November 2000, the provisions of the VCAA are 
applicable to her claim.  

The Board notes that in a March 2002 notice the RO informed 
the veteran of the provisions of the VCAA, and VA's duty to 
notify her of the evidence required to substantiate her claim 
and to assist her in developing that evidence.  In informing 
the veteran of the evidence required to establish service 
connection for the claimed disabilities, however, the RO 
neglected to notify the veteran that her claim had to be 
supported by medical evidence of a nexus between an in-
service disease or injury and any currently diagnosed 
disorder.  Because remand of her appeal is otherwise 
required, the RO will then have the opportunity to cure this 
procedural deficit.

Additional Development

The veteran contends that she is entitled to compensation 
benefits for chest pain under two theories.  She initially 
claimed to have developed chronic chest pain during service, 
for which direct service connection should be granted.  In 
her representative's written arguments presented to the Board 
in September 2003, the representative asserted that service 
connection for chest pain should be granted as a 
manifestation of an undiagnosed illness resulting from the 
veteran's service in the Persian Gulf War.

The veteran contends that she served in the Persian Gulf War 
from April to June 1992, and from January to April 1998.  Her 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, does not show that she served in the Southwest Asia 
theater of operations at any time.  Her service medical 
records, however, include an assessment completed in April 
1998 indicating that she served in Kuwait from January to 
April 1998.  Development is required, therefore, in order to 
determine whether the veteran's claim is eligible for 
consideration under the law and regulation pertaining to 
veterans of the Persian Gulf War.

The veteran's service medical records disclose that she was 
treated for blisters and bunions on her feet in April 1991, 
bilateral heel pain secondary to marching in July 1991, and a 
growth on the bottom of her right foot in October 1995.  The 
remaining service medical records, including the report of 
her November 1998 examination on separation from service, are 
silent for any complaints or clinical findings regarding the 
feet.  The veteran also presented private treatment records 
indicating that her foot complaints were diagnosed as plantar 
fasciitis in March 2002.  She claims to have had pain in her 
feet since she was in service.  It is not clear from the 
available evidence, however, whether the currently diagnosed 
foot disorder is etiologically related to the complaints 
documented during service.  The Board finds, therefore, that 
a VA podiatry examination should be provided to the veteran 
in order to obtain a medical opinion regarding any 
relationship between the currently diagnosed disorder and an 
in-service disease or injury.

The service medical records also disclose that the veteran 
complained of low back pain in March 1991, but the records do 
not document any examination or diagnosis resulting from that 
complaint.  She again complained of low back pain in July 
1992, when she was five months pregnant, which was assessed 
as mechanical low back pain.  In July 1995 she reported 
hearing a "pop" in her back while lifting, which was 
followed by low back pain.  Examination revealed point 
tenderness on palpation of the lumbar vertebrae and a mild 
muscle spasm, and her complaints were again assessed as 
mechanical low back pain.

The veteran has presented private medical records showing 
that her complaint of back pain was diagnosed as degenerative 
disc disease of the lumbar spine in January 2002.  Those 
records indicate that she had sought treatment for back pain 
in 2000, but the records of the previous treatment are not in 
file.  The RO provided her a VA orthopedic examination in 
March 2002, but the examiner did not provide an opinion on 
the claimed nexus between the disorder that was diagnosed in 
January 2002 and the complaints documented during service.  
For that reason the Board finds that an additional 
examination is required.

Subsequent to the certification of her appeal to the Board, 
the veteran submitted additional evidence in support of her 
appeal.  Although she has waived consideration of this 
evidence by the RO in the first instance, on remand the RO 
will have the opportunity to consider this evidence in re-
adjudicating the veteran's appeal.



Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for chest pain, a 
foot disorder, or low back pain since her 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  If the RO is not able to 
obtain any identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

3.  After the development requested above 
is completed to the extent possible, the 
RO should afford the veteran a VA 
podiatry examination in order to obtain a 
medical opinion regarding the etiology of 
any currently diagnosed foot disorder.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the veteran's feet and 
provide a diagnosis for any pathology 
found.  Based on review of the medical 
evidence of record and sound medical 
principles, and not on the veteran's 
reported history, the examiner should 
also provide an opinion on whether any 
currently diagnosed foot disorder is at 
least as likely as not (a probability of 
50 percent or greater) etiologically 
related to the complaints documented 
during service.

4.  After the development requested in 
the first and second paragraphs is 
completed to the extent possible, the RO 
should also afford the veteran a VA 
orthopedic examination in order to obtain 
a medical opinion regarding the etiology 
of any currently diagnosed low back 
disorder.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner, and the 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the veteran's back and 
provide a diagnosis for any pathology 
found.  Based on review of the medical 
evidence of record and sound medical 
principles, and not on the veteran's 
reported history, the examiner should 
also provide an opinion on whether any 
currently diagnosed back disorder is at 
least as likely as not (a probability of 
50 percent or greater) etiologically 
related to the complaints documented 
during service.

5.  The RO should attempt to verify, 
through official channels, the veteran's 
service in the Southwest Asia theater of 
operations during the Persian Gulf War.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on appeal 
with consideration of all the evidence 
submitted since the most recent 
supplemental statement of the case was 
issued.  In re-adjudicating the issue of 
entitlement to service connection for 
chest pain, the RO should consider the 
regulation pertaining to veterans of the 
Persian Gulf War.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
that includes the regulation pertaining 
to veterans of the Persian Gulf War.  The 
veteran and her representative should 
then be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


